





Exhibit 10.6.a
UMPQUA HOLDINGS CORPORATION
NOTICE OF RESTRICTED STOCK AWARD
“Participant”:  [Participant Name]
Award Type: Restricted Stock Award
Shares Granted: [Number of Awards Granted]
“Grant Date”: [Grant Date]
Plan Name:Umpqua Holdings Corporation 2013 Incentive Plan


Effective [Grant Date], you have been granted a Restricted Stock Award (the
“Award”) for the number of shares listed above. This Notice of Restricted Stock
Award (“Notice”) together with the Umpqua Holdings Corporation 2013 Incentive
Plan (“Plan”) and the corresponding Restricted Stock Award Agreement
(“Agreement,” with this Notice and the Plan, the “RSA Documents”) delivered to
you and in effect as of the Grant Date contain the terms of your Award. The Plan
and the Agreement are hereby incorporated by reference and made a part of this
Notice, and capitalized terms not defined in this Notice have the meaning given
in the Plan or the Agreement.


Vesting Conditions
Except as otherwise set forth in the RSA Documents, the shares subject to this
Award will vest according to the schedule below.
No shares subject to this Award will vest after the occurrence of any Forfeiture
Event. The number of shares set forth above shall automatically be adjusted as
appropriate pursuant to Section 13 of the Plan. If the vesting schedule would
result in the vesting of a fraction of a share on any vesting date, that
fractional share shall be rounded to the nearest whole Award.


In the event of a Change in Control and the successor or acquiring entity
assumes, converts, replaces or substitutes Awards, if Participant’s Continuous
Service with the Company is terminated by the Company or successor entity
without Cause or by the Participant for Good Reason (as defined in Participant’s
employment agreement with the Company) within one year following the occurrence
of a Change in Control, all Unvested Shares shall vest as of the date of such
event and shall be distributed in accordance with Section 4.2 of the RSA
Agreement.


No Current Payment of Dividends.
Any and all cash dividends and stock dividends with respect to Unvested Shares
shall be withheld by the Company for your account. The cash dividends or stock
dividends so withheld and attributable to any particular Unvested Share shall be
distributed upon the vesting of the Award Shares and, to the extent such shares
are forfeited, such dividends will also be forfeited.


Acknowledgement and Agreement
By acknowledging and agreeing to the Award on the terms set forth in the RSA
Documents, you represent and warrant to the Company that:
(a) you have received a copy of the RSA Documents, under which the Award is
granted and governed;
(b) you have read and reviewed the RSA Documents in their entirety;
(c) you fully understand all provisions of the RSA Documents;
(d) you hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan regarding questions arising
under the RSA Documents;
(e) your rights to any shares underlying this Award are conditioned upon you
satisfy the Vesting Conditions in this Notice and other terms in the RSA
Documents;
(f) nothing in the RSA Documents bestows upon you any right to continue your
current employment or consulting relationship with the Company for any period of
time, nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause;
and
(g) you agree, unless otherwise paid back to the Company by you, that the
Company shall have the right to offset the amount of the Award that is to be
forfeited or repaid under Section 16, Clawback, of the Plan against any current
amounts due to you, including, but not limited to, salary, incentive
compensation, Awards under the Plan, severance, deferred compensation or any
other funds due to you from Company;
By accepting this Award, I hereby acknowledge receipt of this Award granted on
the date shown above, which has been issued to me under the terms and conditions
of the RSA Documents, and I hereby agree to the terms and conditions of such RSA
Documents, including the offset provision provided in paragraph (g) above. I
further



--------------------------------------------------------------------------------







Exhibit 10.6.a
acknowledge receipt of the Plan Prospectus, as well as a copy of the Plan and
the Agreement and agree to conform to all of the terms and conditions of the
attached Agreement and the Plan.
Vesting Schedule
[1/3 per year on the anniversaries of the Grant Date]

